     USDC IN/ND case 2:17-cv-00033-JPK document 116 filed 09/24/20 page 1 of 10


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

JOHN DOE,                                                           )
                                                                    )       CIVIL ACTION
                Plaintiff,                                          )
v.                                                                  )
                                                                    )
PURDUE UNIVERSITY, PURDUE UNIVERSITY                                )
BOARD OF TRUSTEES, MITCHELL ELIAS                                   )
DANIELS, JR., in his official capacity as President of              )
Purdue University, ALYSA CHRISTMAS ROLLOCK,                         )       No. 2:17-cv-33-JPK
in her official capacity at Purdue University, KATHERINE            )
SERMERSHEIM, in her official capacity at Purdue University,         )
                                                                    )
                Defendants.                                         )


               PLAINTIFF JOHN DOE’S OPPOSITION TO DEFENDANTS’
             MOTION FOR A PROTECTIVE ORDER AGAINST THE NOTICED
            _DEPOSITION OF DEFENDANT MITCHELL ELIAS DANIELS, JR._

         Plaintiff John Doe respectfully submits this opposition to Defendants’ “Motion For

Protective Order Regarding Daniels Deposition” (ECF No. 110). Defendants’ motion to obtain a

protective order should be denied.

         Defendants do not cite a single case in which a protective order was issued against a

deposition of a named party, and there appears to be no such case. What case law Defendants rely

upon is inapposite, as those cases do not involve named parties who have a key responsibility in

the case.

         Defendants do not have good cause to protect Defendant Daniels from deposition;

reference to other means of discovery and the busy schedule of Defendant President Daniels do

not constitute good cause, and good cause is precluded by Plaintiff John Doe’s proper interest in a

deposition of Defendant President Daniels.


                                                [1]
     USDC IN/ND case 2:17-cv-00033-JPK document 116 filed 09/24/20 page 2 of 10


         Defendants assert that the deposition notice is motivated by nothing more than the status

of the executive sought to be deposed, but that is simply not true. As discussed herein, Plaintiff

John Doe has a legitimate interest in having the deposition of Defendant President Daniels.

I.       Defendant Daniels In His Official Capacity Is A Named Defendant
         In The Case Who Has A Key Responsibility In The Case.________

         In the Amended Complaint in this case, Defendant Mitchell Elias Daniels, Jr. (“Defendant

President Daniels”), the President of Defendant Purdue University, is a named defendant in his

official capacity; and Defendant President Daniels is so named in the Amended Complaint for the

enforcement of injunctive relief under clams for denial of constitutional due process per Ex Parte

Young, 209 U.S. 123 (1908). Defendants seem to recognize this point (Dfs. Mot. 2), but the

Amended Complaint says it better. Paragraph 7 of the Amended Complaint (ECF Doc. No. 51)

states in pertinent part:

                Defendant Mitchell Elias Daniels, Jr. (“Defendant President Daniels”),
         joined herein in his official capacity at Defendant Purdue, is the President of
         Defendant Purdue who says “The Buck Stops Here” with him, and he may be
         contacted at a Defendant Purdue e-mail listed on Defendant Purdue’s web site. . . .

Paragraph 8 of the Amended Complaint (ECF Doc. No. 51) states:

                Defendant President Daniels as Defendant Purdue’s President is ultimately
         responsible for the university’s compliance with a federal injunction; Defendant
         Daniels is not in an individual capacity liable under 42 U.S.C. § 1983 for saying
         “The Buck Stops Here,” but his saying “The Buck Stops Here” is a recognition of
         his official capacity responsibility for Defendant Purdue’s performance and
         operations as an educational institution of higher learning, which includes
         compliance with federal and state laws and court decrees specific to Defendant
         Purdue, including any expungement of a disciplinary record.

II.      The Cases Cited By Defendants Are Very Inapposite, As Those Cases Do Not
         Involve Named Parties Who Have A Recognized Key Responsibility In The Case.

         Defendants cite three district court cases and a Seventh Circuit opinion for the proposition

that Plaintiff John Doe should use alternative discovery means in lieu of deposing Defendant



                                                 [2]
  USDC IN/ND case 2:17-cv-00033-JPK document 116 filed 09/24/20 page 3 of 10


President Daniels. (Dfs. Mot. 3-4.) All these cases, however, involve a high-level executive who

is not a named party to the case and who does not have an involvement or responsibility in the

case. None of these cases involve a named party who had a recognized key responsibility in the

case.

        1. In Berning v. UAW Local 2209, 242 F.R.D. 510 (N.D. Ill. 2017), the plaintiff Berning

sued General Motors, the United Auto Workers Local 2209 and the United Auto Workers for

breach of the collective bargaining agreement for failure to provide fair representation, and the

plaintiff Berning sought to depose the United Auto Workers President Ron Gettelfinger, who was

not a named defendant in the case, after the plaintiff Berning had deposed the United Auto Workers

Local 2209 President James Zent, the United Auto Workers Servicing Representative for GM's

Fort Wayne facility Rich LeTourneau, Administrative Assistant to the United Auto Workers

President David Curson, Recording Secretary of United Auto Workers Local 2209 Carol Schultz

and Office Secretary for United Auto Workers Local 2209 Darlene Walker. The District Court,

citing Rules 26(c) and 26(b)(2)(C) of the Federal Rules of Civil Procedure, granted the requested

protective order, relying upon the facts that United Auto Workers President Gettelfinger had no

personal or unique knowledge as to any matter involving the plaintiff Berning and that a deposition

would be unduly burdensome and oppressive as to United Auto Workers President Gettelfinger

because he was not involved in the details of 1.3 million members of the United Auto Workers but

was involved in larger issues affecting the auto industry.

        2. In Nucap Indus. v. Robert Bosch LLC, 2017 U.S. Dist. LEXIS 201458, 2017 WL

6059770 (N.D. Ill. Dec. 7, 2017), the plaintiff Nucap Industries sued Robert Bosch LLC and Bosch

GmbH over a termination of dealership and sought the deposition of Volkmar Denner, Chairman

of the Board of Management of Bosch GmbH who was not a named defendant. The District Court



                                                [3]
  USDC IN/ND case 2:17-cv-00033-JPK document 116 filed 09/24/20 page 4 of 10


granted the requested protective order without prejudice to the plaintiff Nucap Industries seeking

leave to re-notice Denner’s deposition if and when they could demonstrate a need for it. The

District Court read the Seventh Circuit’s decision in Patterson v. Avery Dennison Corp., 281 F.3d

676 (7th Cir. 2002), as confirming “the idea that a court should be sensitive to the risk of abuse

where an executive has no real information” but still requiring the moving party for a protective

order to show good cause. The District Court found that good cause in Denner’s complete lack of

involvement and responsibility in the case.

        3. In Todd v. Ocwen Loan Servicing, 2019 U.S. Dist. LEXIS 229505, 2019 WL 8272621

(S.D. Ind. Dec. 13, 2019), the Plaintiff Todd sued the Defendant mortgage loan holder, Deutsche

Bank, and the Defendant loan servicer, Ocwen Loan Servicing, over what was described as

unexplained and errant loan servicing conduct with respect to Plaintiff Todd’s mortgage loan,

invoking five statutes -- e.g., the Fair Debt Collection Act; and the Plaintiff Todd sought to depose

the former Chief Executive Officer of the parent company of Defendant Ocwen Loan Servicing,

one Ronald Faris. Former CEO Faris was not a named defendant in the case, and in fact, he had

no connection to and responsibility in the case; the requested deposition seemed to be a fishing

expedition.    In those circumstances, the Todd District Court considered the totality of the

circumstances and concluded that a deposition was of Mr. Faris was not warranted in the case --

at least not yet.

        4. In Patterson v. Avery Dennison Corp., 281 F.3d 676, the Seventh Circuit recognized

the strong public policy in favor of disclosure but after recognizing Rule 26(b)(2) of the Federal

Rules of Civil Procedure and the need to consider the totality of the circumstances,, upheld the

District Court's refusal to allow a plaintiff in a Title VII employment discrimination case to take

the deposition of the defendant's corporate vice president who was not a named party. The Seventh



                                                 [4]
  USDC IN/ND case 2:17-cv-00033-JPK document 116 filed 09/24/20 page 5 of 10


Circuit noted that the noticed deponent was a high ranking officer in a multinational corporation

and it had not been determined he had any relevant knowledge, that the deposition would have

been costly and burdensome as the deponent worked more than 1,000 miles away from where the

plaintiff was employed, that the plaintiff had taken depositions from two supervisors and the

human resources director of the company; and that the plaintiff had failed to submit interrogatories.

The Seventh Circuit concluded that the plaintiff's failure to take advantage of that less expensive,

convenient method of discovery cast serious doubt over her claim that the noticed deponent

possessed information that was more than marginally relevant to the plaintiff's civil action.

III.   Defendants Do Not Have Good Cause To Obtain a Protective Order
       Against The Noticed Deposition Of Defendant President Daniels.___

       Defendants seem to recognize that they have the burden of establishing good cause for a

protective order against Defendant President Daniels (Dfs. Mot. 1), and Defendants do have that

burden. Gulf Oil Co. v. Bernard, 452 U.S. 89, 102 n.16 (1981); Hodgdon v. Northwestern Univ.,

245 F.R.D. 337, 341 (N.D. Ill. 2007) (“[Rule 26] puts the burden on the party seeking the protective

order to show some plainly adequate reason for its issuance.”). Consequently, the Seventh Circuit

has instructed that before restricting discovery, a court should consider “the totality of the

circumstances, weighing the value of the material sought against the burden of providing it,” and

taking into account society’s interest in furthering “the truth-seeking function” in the particular

case before the court. Patterson v. Avery Dennison Corp., 281 F.3d at 681.

       Defendants’ burden to show good cause is not carried by saying that Plaintiff has not used

other means to find out what Defendant President Daniels knows about the facts of this case -- as

if, like the Todd case and former CEO Faris, Defendant President Daniels is not a named party to

this action and the Amended Complaint has not identified the reason Defendant President Daniels

is joined as a party in the case. In fact, as noted above, the Amended Complaint does join

                                                 [5]
  USDC IN/ND case 2:17-cv-00033-JPK document 116 filed 09/24/20 page 6 of 10


Defendant President Daniels as a named party to the action, and the Amended Complaint has

identified the reasons Defendant President Daniels is joined in his official capacity.

       Nor is Defendants’ burden to show good cause carried by the busy schedule of Defendant

President Daniels. CBS, Inc. v. Ahern, 102 F.R.D. 820, 822 (S.D.N.Y.1984) (“[T]he fact that the

witness has a busy schedule is simply not a basis for foreclosing otherwise proper discovery.”)

       Defendants are effectively precluded from establishing good cause because, as discussed

next, Plaintiff John Doe has a proper interest in a deposition of Defendant President Daniels.

IV.    Plaintiff John Doe’s Proper Interest In A Deposition Of Defendant President Daniels.

       Defendants argue that Defendants Rollock and Sermersheim can be and have been deposed

and thus, in an application of the “apex doctrine” not accepted by the Seventh Circuit but noted in

Todd v. Ocwen Loan Servicing, Defendant President Daniels need not be deposed. (Dfs. Mot. 3.)

Putting to the side the already made point that Todd v. Ocwen Loan Servicing is inapposite -- that

we are dealing here in this case with a named defendant with a recognized key responsibility, the

depositions of Defendants Rollock and Sermersheim are not the answer for the reason that

Defendant President Daniels was joined in his official capacity. Defendants Sermersheim and

Rollock are invested in defending what already the Seventh Circuit has found lacking in due

process, and Defendants have engaged in aggressive litigation to the taste of Defendants

Sermersheim and Rollock that has included Defendants moving to dismiss after the Seventh

Circuit had reversed the grant of a motion to dismiss, Defendants moving for sanctions when there

was no discovery even to compel, Defendants obtaining medical records from eight medical

providers, Defendants moving obtaining social media and cell phone information from Plaintiff

John Doe and that much of this appears to be aimed at besmirching Plaintiff John Doe as a way --

albeit, an ill-considered way -- of justifying what was done in the disciplinary case



                                                [6]
 USDC IN/ND case 2:17-cv-00033-JPK document 116 filed 09/24/20 page 7 of 10


       It is thus worth remembering that in Doe v. Purdue University, 928 F.3d 652, 663- (7th Cir.

2019), Judge Amy Coney Barrett on the opinion, wrote in pertinent part:

       Having determined that John has adequately alleged that Purdue deprived him of a
       liberty interest, we turn to whether he has adequately claimed that Purdue used
       fundamentally unfair procedures in determining his guilt. . . .

       John’s circumstances entitled him to relatively formal procedures: he was
       suspended by a university rather than a high school, for sexual violence rather than
       academic failure, and for an academic year rather than a few days. Yet Purdue’s
       process fell short of what even a high school must provide to a student facing a
       days-long suspension. ‘‘[D]ue process requires, in connection with a suspension of
       10 days or less, that the student be given oral or written notice of the charges against
       him and, if he denies them, an explanation of the evidence the authorities have and
       an opportunity to present his side of the story.’’ Goss, 419 U.S. at 581, 95 S.Ct.
       729. John received notice of Jane’s allegations and denied them, but Purdue did not
       disclose its evidence to John. And withholding the evidence on which it relied in
       adjudicating his guilt was itself sufficient to render the process fundamentally
       unfair. See id. at 580, 95 S.Ct. 729 (‘‘[F]airness can rarely be obtained by secret,
       one sided determination of facts decisive of rights’ (quoting Joint Anti-Fascist
       Refugee Comm. v. McGrath, 341 U.S. 123, 170, 71 S.Ct. 624, 95 L.Ed. 817 (1951)
       (Frankfurter, J., concurring))).

       John has adequately alleged that the process was deficient in other respects as well.
       To satisfy the Due Process Clause, ‘‘a hearing must be a real one, not a sham or
       pretense.’’ Dietchweiler by Dietchweiler v. Lucas, 827 F.3d 622, 629 (7th Cir.
       2016) (citation omitted). At John’s meeting with the Advisory Committee, two of
       the three panel members candidly admitted that they had not read the investigative
       report, which suggests that they decided that John was guilty based on the
       accusation rather than the evidence. See id. at 630 (stating that a hearing would be
       a sham if ‘‘members of the school board came to the hearing having predetermined
       [the plaintiff’s] guilt’’). And in a case that boiled down to a ‘‘he said/she said,’’ it
       is particularly concerning that Sermersheim and the committee concluded that Jane
       was the more credible witness—in fact, that she was credible at all—without ever
       speaking to her in person. Indeed, they did not even receive a statement written by
       Jane herself, much less a sworn statement. It is unclear, to say the least, how
       Sermersheim and the committee could have evaluated Jane’s credibility.

       Sermersheim and the Advisory Committee’s failure to make any attempt to
       examine Jane’s credibility is all the more troubling because John identified specific
       impeachment evidence. . . .

928 F.3d at 663-664.




                                                 [7]
  USDC IN/ND case 2:17-cv-00033-JPK document 116 filed 09/24/20 page 8 of 10


       In Plaintiff John Doe’s view, discovery has strengthened Plaintiff John Doe’s case.

Plaintiff John Doe has already presented a review of the Navy discovery (ECF No. 106), and the

depositions of Purdue people with the documents that formed the basis of the allegations of the

Complaint have shown a process more flawed than what was alleged in the Amended Complaint,

among other things: Plaintiff John Doe was never provided the investigation report throughout the

disciplinary case; there was no hearing, just an untranscribed half-hour meeting; Jane Doe never

appeared in person before Defendant Dean Sermersheim and the Equity Committee; there was

involvement throughout the process of the sexual assault center known by the acronym “CARE”;

the investigators never met with Plaintiff John Doe concerning what Plaintiff John Doe says is a

highly selective, misinterpretation of the texts between him and Jane Doe. Defendants seem not

to understand that the practical reason why due process matters is so that cases are not decided “on

the basis of an erroneous or distorted conception of the law or the facts.” Marshall v. Jerrico, Inc.,

446 U.S. 238, 242 (1980).

       It was in the context of having found a process lacking in due process that the Seventh

Circuit stated in its opinion: “having determined that John has pleaded a liberty interest, we instruct

the court to address the issue of expungement on remand.” Doe v. Purdue University, 928 F.3d

652, 667 (7th Cir. 2019). Plaintiff John Doe has a vital interest in discovery of how a federal court

injunction involving expungement would be enforced at Purdue University. Defendants’ three

arguments in response (Dfs. Mot. 4) only reinforce the concern about enforcement of a Federal

Court Order at Purdue, warranting the deposition of Defendant President Daniels.

       First, Defendants argue that the Amended Complaint does not specify what record is to be

expunged. (Dfs. Mot. 4.) What Judge Barrett clearly understood and what Plaintiff John Doe




                                                  [8]
  USDC IN/ND case 2:17-cv-00033-JPK document 116 filed 09/24/20 page 9 of 10


made clear in his deposition is that there is a Purdue disciplinary record that would be subject to

expungement.

       Second, Defendants argue that the transcript of grades does not contain reference to the

disciplinary case. (Dfss. Mot. 4.) The absence of notation in the transcript of grades, however,

does not alter the fact, noted by Plaintiff John Doe in his deposition, that (like many universities)

there is a separate university disciplinary case record at Purdue.

       Third, Defendants argue that Plaintiff John Doe has never asked to have expunged the

Purdue disciplinary record in the possession of the Navy. (Dfs. Mot. 4.) Putting to the side that

the Navy is not a party, once an expungement of Purdue records is ordered, the Navy will not have

an interest in retaining what are no longer official University files. As for Defendants’ reference

to academic leave, which was issued during the pendency of a depressing and distracting university

disciplinary case, the purpose of the leave is to allow the cadet to get his or her grades up.

       Given that the buck stops with Defendant President Daniels, it makes no sense to be asking

what other people say; it is Defendant Daniels who needs to say how the buck stops with him --

he needs to account for what has been going on in this case and he needs to say how he would

make sure a Federal Court Order is complied with. There is already public comment how

Defendant President Daniels is risking his legacy at Purdue by what has been happening in this

case and others like it: G. Piper, “Judges Keep Ripping Purdue Title IX Kangaroo Courts, Mitch

Daniels’ Legacy Is At Risk,” College Fix (June 2, 2020): https://www.thecollegefix.com/judges-

keep-ripping-purdue-for-title-ix-kangaroo-courts-mitch-daniels-legacy-is-at-risk/.

                                          CONCLUSION

       For the reasons stated above, the Court should deny Defendants’ motion for a protective

order against the noticed deposition of Defendant Mitchell Elias Daniels, Jr. and direct counsel for



                                                 [9]
 USDC IN/ND case 2:17-cv-00033-JPK document 116 filed 09/24/20 page 10 of 10


the parties to arrange for the deposition of Defendant Mitchell Elias Daniels, Jr., and the Court

should order such further and other relief as the Court deems just and proper.

Dated: September 24, 2020
                                             Respectfully submitted,
                                             NESENOFF & MILTENBERG, LLP
                                             By: /s/Philip A. Byler
                                             Philip A. Byler, Esq.
                                             Andrew T. Miltenberg, Esq.
                                             363 Seventh Avenue, Fifth Floor
                                             New York, New York 10001
                                             (212) 736-4500
                                             pbyler@nmllplaw.com
                                             amiltenberg@nmllplaw.com
                                             Attorneys for Plaintiff John Doe




                                               [10]
